DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 4/27/2021 is acknowledged.

Double Patenting
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  In view of Applicant’s claim amendments modified rejections have been made below, which now render Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  In view of Applicant’s claim amendments modified rejections have been made below, which now render Applicant’s arguments moot.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-29, 32, 33, 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,345,711, further in view of US 20030153552 to Mash et al. (“Mash”) and Mash et al., Ibogaine in the treatment of heroin withdrawal, Chapter 8, The Alkaloids, 2001, Vol. 56, pages 155-171 (“Mash 2”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially identical methods, except that the claims in the instant application recite treatment with ibogaine of dosage of about 70 mg to about 150 mg, whereas the claims in the issued patent recite treatment with noribogaine of dosage of about 60 mg to 120 mg per day.  The dose ranges overlap.  It is known in the art, i.e. as disclosed in Mash, that noribogaine is the principal metabolite of ibogaine ([0028], [0055]), which is used for treating chemical dependency and addiction to opioids (claims 11-18).  Mash discloses that noribogaine can be administered orally. ([0042]).
Mash 2 discloses discloses treatment of chemical dependency and addiction to opioids with ibogaine (p. 156-157), and orally administering ibogaine or noribogaine in human subjects. (p. 159).
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine the teachings of the issued patent and Mash and Mash 2, in order to treat opioid drug abuse with either ibogaine or noribogaine, in view of knowledge in the art that they are both useful for treating chemical dependency and addiction to opioids.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-29, 32, 33, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al., Herbal Medicines for the Management of Opioid Addiction, CNS Drugs 2011; 25(12): 999-1007 ("Ward"), and further in view of US 4,857,523 to Lotsof (“Lotsof”) and Reagan-Shaw et al., Dose translation from animal to human studies revisited, The FASEB Journal, 22, 659-661, 2007 (“Reagan-Shaw”), and Mash et al., Ibogaine in the treatment of heroin withdrawal, Chapter 8, The Alkaloids, 2001, Vol. 56, pages 155-171 (“Mash 2”) and US 20030153552 to Mash et al. (“Mash”).
Ward discloses the following relevant information relating to Applicant’s claimed subject matter.
Ward provides the following disclosure:

    PNG
    media_image1.png
    329
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    408
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    363
    412
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    401
    410
    media_image4.png
    Greyscale

(p. 1001-1002).
Ward discloses the following relevant information relating QT interval prolongation on ibogaine administration, as follows on pages 1002-1003:

    PNG
    media_image5.png
    92
    411
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    402
    413
    media_image6.png
    Greyscale

(p. 1002-1003).
Thus, Ward discloses that only doses of up to 200-300 mg result in no side effect.  Applicant’s claims recite administering ibogaine in an amount of about 70 mg to about 150 mg.  So, the above disclosure suggests to not go above doses greater than 200-300 mg order to have no side effects, and of itself encompasses Applicant’s lower doses.  Thus, overlapping lower doses in the range of about about 70 mg to about 150 mg administered in the same patient population, they will necessarily result in the same QT intervals, as per Applicant's claims.
Ward does not explicitly disclose the QT interval of Applicant’s independent claims 22 and 36.  However, as prolongation of QT interval is a very well-known and most feared complication of therapy with ibogaine, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to determine the QT interval value, which presents a normal versus harmful to life value, to specifically adjust the dose of ibogaine so as to avoid it altogether, and to prescreen the subject for prolongation of QT interval motivated by the desire to avoid such prolongation and potential consequences of it, such as sudden death, unresponsiveness to standard intervention of rapid electrolyte correction and prolonged hospitalization.
Ward does not explicitly discloses prescreening the patients to evaluate for prolongation of QT interval.  However, Ward discloses the following relevant information relating to QT intervals on pages 1002-1003.

    PNG
    media_image5.png
    92
    411
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    402
    413
    media_image6.png
    Greyscale

Accordingly, as prolongation of QT interval is a very well-known most feared complication of therapy with ibogaine, the skilled artisan would have been motivated at the time of the application to prescreen the subject for prolongation of QT interval motivated by the desire to avoid such prolongation and potential consequences of it, such as sudden death, unresponsiveness to standard intervention of rapid electrolyte correction and prolonged hospitalization.
The art discloses studies in other species as well, which establish the therapeutically effective doses of ibogaine.  Ward also does not explicitly state the administration is oral.  The question is, has ibogaine been shown to be therapeutically effective at Applicant’s newly amended claimed doses of about 70 mg to about 150 mg, since Ward does not specifically disclose them, and is oral administration of ibogaine known.  The answer is yes.
Lotsof discloses treating alcohol dependency and abuse comprises internally administering a dosage of 4-25 mg/kg of ibogaine in rats.  (Abstract, col. 3, ll. 30-33).  Using the teachings of Reagan-Shaw, the rat doses of 4-25 mg/kg of ibogaine translate to human doses of 0.65-4.05 mg/kg (see p. 660, Fig. 1 and Table 1 for formula for dose translation).  For an average 70 kg man, this translates to 45.5 mg- 283.5 mg, and encompasses Applicant’s claimed dose range.
Mash 2 discloses orally administering ibogaine or noribogaine in human subjects. (p. 159).  Further, as can be seen from Mash, the metabolism and bioavailability of both ibogaine and its principal metabolite noribogaine were studied on oral administration in human subjects of a dose of 10 mg/kg.

    PNG
    media_image7.png
    464
    539
    media_image7.png
    Greyscale

So, as can be seen from it, ibogaine’s availability declines considerably by about 24 hours, which suggests the necessity for daily oral administration.  If one is to take the 10 h time point, as an example, the concentration of ibogaine is about 100 ng/ ml, compared to about 1000 ng/ ml for its principal metabolite noribogaine, i.e. about 10 times lower ibogaine blood concentration.
Mash 2 discloses further evaluating ibogaines’s safety at doses of 8, 10 and 12 mg/kg, which Mash 2 notes are well-tolerated doses, but based on preliminary results, which do not diminish the possibility of medical risks. (p. 166)
Mash discloses the use of ibogaine in humans for treating chemical dependency.  ([0002-0016]).  But notes its short duration not observed beyond 24 hours ([0017]), in view of which it relates to noribogaine compounds for treating opioid dependency. (claims).  It discloses for the noribogaine compounds daily administration ([0039] of doses from about about 0.01 mg to about 100 mg per kg of body weight ([0040]) to include orally ([0042]).
If one is to combine the teachings of Mash 2 and Mash, and extrapolate for instance data for the 10 h bioavailability point, the Mash dose ranges for the noribogaine compounds would necessitate approximately 10 times higher ibogaine doses on optimization, i.e. about 0.1 mg to about 1000 mg/kg, which for a 70 kg man equals about 7 mg to about 70,000 mg.  On the high end, the skilled artisan would be motivated to not go, however, about the 10 mg/kg safety dose of Mash 2 (i.e. above 700 mg for a 70 kg man).  Thus, this discloses an overlapping dose range with Applicant’s claims, and clearly demonstrates rationale to optimize the dose of ibogaine.  Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Accordingly, it would have been further obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Ward, Lotsof, Reagan-Shaw, Mash 2 and Mash in order to practice Applicant’s claimed invention with a reasonable expectation of success motivated by the desire to treat opioid or opioid-like drug abuse in a human patient while providing a safe dose of life threatening QT interval prolongation.  The skilled artisan would have been further motivated to do so, because doses of ibogaine of Applicant’s claimed dose range of about 70 mg to about 150 mg are both disclosed to be below the doses, which cause prolongation of QT interval, per Ward, as well as be therapeutically effective in treating alcohol abuse and dependecy, per Lotsof, as further evidenced by Reagan-Shaw, as well for treating chemical dependency and opioid abuse, and as further evidenced by the combination of Mash 2 and Mash.  Moreover, given differences in species data from rats to humans, the skilled artisan would have been specifically motivated to optimize these dose ranges for a human, as well as to optimize the frequency of their administration- single or multiple, in order to achieve to achieve optimal pharmacokinetic AUC and Cmax.  In fact, Mash 2 and Mash specifically provide that the art discloses determining the bioavailability of both ibogaine and its principal metabolite noribogaine, which is the necessary step for ascertaining therapeutic doses for each indication.  Importantly, where the with respect to optimal dosing regimens, as in Applicant’s claim 1, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response.  As shown by the art applied above, guidance as both doses- therapeutically effective on the lower end, and QT-interval prolonging on the higher end, was available, based on which arriving at a specific dosing regimen would have been fully optimizable with a reasonable expectation of success.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627